The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

1.	Claims 1-20 are allowed.

Regarding claims 1 and 11.


The closest art of record singly or in combination fails to teach or suggest the limitations “  a plurality of color resists (131-134, see Fig. 4) arranged in an array, wherein each of the color resists corresponds to one sub-pixel structure and comprises two opposite long sides  and two opposite short sides; and a driving circuit layer comprising a plurality of pixel driving circuits, a plurality of sensing signal lines (184), a plurality of power signal lines (185), and a plurality of data signal lines (1186), wherein each of the pixel driving circuits is configured for driving
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art of record
Pertinent art of record (US 10439157 B2) and (US 20080074360 A1) discloses OLED device with pixel circuits and color resists corresponds to sub-pixels.


Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692